In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00416-CV
     ___________________________

  IN THE INTEREST OF J.R., A CHILD



  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. 18-5803-362


  Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      In July 2018, the Texas Department of Family and Protective Services

(Department) initiated this proceeding to terminate the parent–child relationship

between M.R. (Father) and B.C. (Mother) and their child, J.R. (Jalen).1               After

conducting a final hearing, the trial court found grounds to terminate Father’s and

Mother’s parental rights under Family Code Section 161.001(b)(1). See Tex. Fam.

Code Ann. § 161.001(b)(1). The trial court also found that the termination of Father’s

and Mother’s parental rights was in Jalen’s best interest. Based upon those findings,

the trial court terminated the parent–child relationship between Father and Mother

and Jalen and named the Department as Jalen’s managing conservator.                  See id.

§§ 161.001(b), .207(a).    Father timely appealed from the trial court’s order of

termination.2

      On December 20, 2019, Father’s appointed appellate counsel filed a brief and

corresponding motion to withdraw, stating that she has conducted a professional

evaluation of the record and has concluded that there are no arguable grounds to

support an appeal of the trial court’s termination order and that the appeal is


      1
        As this is a parental–rights termination case, we use aliases to refer to the child
and parents involved. See Tex. R. App. P. 9.8(b)(2) (requiring appellate courts to use
aliases to refer to minors in parental–rights termination cases and, if necessary to
protect the minors’ identities, to also use aliases to refer to their parents and other
family members).
      2
       Mother did not appeal the trial court’s termination of her parental rights.

                                            2
frivolous. Counsel’s brief presents the required professional evaluation of the record

demonstrating why there are no reversible grounds on appeal and referencing any

grounds that might arguably support the appeal. See Anders v. California, 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, order) (holding Anders procedures apply in parental–

termination cases), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583 (Tex. App.—

Fort Worth May 1, 2003, no pet.) (mem. op.). Further, counsel informed Father of

his right to request the record and to file a pro se response. See Kelly v. State,

436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014). In addition, this court informed

Father of those rights and gave him the opportunity to notify this court of his intent

to respond. Father has not filed a response. The Department has notified us that it

waives filing a response to counsel’s Anders brief.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirements of Anders, this court is obligated to undertake an independent

examination of the record to determine if any arguable grounds for appeal exist. See

In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied) (citing

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)). Having carefully

reviewed the record and the Anders brief, we conclude there are no arguable grounds

for reversal; thus, we agree with counsel that Father’s appeal is frivolous. See In re

D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied). We affirm the trial

court’s order of termination. See Tex. R. App. P. 43.2(a).
                                            3
      We deny counsel’s motion to withdraw in light of the supreme court’s decision

in In re P.M. because counsel has not shown “good cause” other than her

determination that an appeal would be frivolous. See 520 S.W.3d 24, 27 (Tex. 2016)

(“[A]n Anders motion to withdraw brought in the court of appeals, in the absence of

additional grounds for withdrawal, may be premature.”); In re A.M., 495 S.W.3d 573,

582–83 & n.2 (Tex. App.—Houston [1st Dist.] 2016, pets. denied) (noting that since

P.M. was handed down, “most courts of appeals affirming parental termination orders

after receiving Anders briefs have denied the attorney’s motion to withdraw”). The

supreme court has held that in cases such as this, “appointed counsel’s obligations [in

the supreme court] can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.


                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Delivered: February 10, 2020




                                          4